Ludeling, C. J.
The plaintiff having paid to the collector of taxes of Jackson parish two hundred and fifty dollars on account of the tax of one dollar for every four hundred pounds of cotton raised in the years 1865, ] 866 and 1807, seeks to recover back said amount, on the *441ground that the ordinance levying the tax is unconstitutional, being in violation of article 124 of the constitution of 1864, which was in force when the ordinance was passed. That article of the constitution requires taxation in this State to be' equal and ad valorem. It is manifest that the tax levied was -not equal and according to the value of the prope; ty upon which the tax was assessed. There are many grades or qualities of cotton, which differ in value. A tax which is levied on cotton without reference to that fact, must necessarily be in opposition to the constitution, which requires all property to be taxed according to its value. The tax in question is a specific tax and not an ad valorem tax, and it is unconstitutional, null and void.
It is therefore ordered and adjudged that the judgment of the court a qua be affirmed with costs of apneal.